[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  June 16, 2005
                                No. 04-13503
                                                               THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                             BIA No. A95-264-896

JUAN CARLOS SIERRA PEDRAZA,

                                                                        Petitioner,
      versus


U.S. ATTORNEY GENERAL,
                                                                      Respondent.

                         _________________________

                       Petition for Review of a Decision of
                        the Board of Immigration Appeals
                         _________________________

                                 (June 16, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Juan Carlos Sierra Pedraza, a Colombian national, seeks relief from a final

order of removal. Pedraza contends that his right to due process of law was
violated when the Immigration Judge (IJ) refused to consider evidence allegedly

relevant to whether Pedraza established “extraordinary circumstances” so as to

excuse his failure to file timely his application for asylum. Pedraza also contends

that he is entitled to withholding of removal based upon a well-founded fear of

persecution on account of his political opinion. We deny the petition.

       We lack jurisdiction to consider Pedraza’s due process claim. Under 8

U.S.C. section 1158(a)(2)(B), an alien may not apply for asylum unless he

demonstrates, by clear and convincing evidence, that the application has been filed

within one year of his arrival in the United States. Although a late application for

asylum may be considered if changed or extraordinary circumstances exist, the

evaluation of those circumstances is committed to the sole discretion of the

Attorney General. See 8 U.S.C. § 1158(a)(3). The decision of the Attorney

General “is not reviewable by any court.” Fahim v. U.S. Att’y Gen., 278 F.3d

1216, 1217 (11th Cir. 2002) (per curiam). We dismiss the petition with regard to

this issue.

       Pedraza also cannot establish that the IJ erred when he denied Pedraza’s

request for withholding of removal. Pedraza contends that he established a well-

founded fear of persecution on account of his political opinion. We cannot,

however, reverse the factual findings of the IJ unless the record compels it.

                                          2
Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). The record in

this case does not compel a contrary result, because substantial evidence supports

the findings of the IJ. See id.

      Pedraza offered no evidence other than his own testimony to support his

request for withholding of removal, and the IJ found Pedraza not credible. The IJ

found that Pedraza applied for a visa a month before Pedraza allegedly was

kidnapped. The IJ also found that Pedraza was active politically for several years

before the FARC allegedly began to harass Pedraza. The IJ found that Pedraza did

not report the harassment by the FARC to the police, and members of Pedraza’s

family continued to live in Colombia without incident.

      Based on that evidence, the record does not compel a contrary finding that

Pedraza was credible. Because an adverse credibility determination alone may be

sufficient to support the denial of withholding of removal, and Pedraza offered no

other evidence, the IJ did not err when he denied Pedraza’s request for

withholding of removal. See id.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                         3